Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                         DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The recited “a polycyanurate product” of claim 1 would be a partially polymerized a liquid cyanate ester monomer obtained in the presence of a polymerization catalyst and an additive material as taught in para. [0014] of specification.
The cyanate ester monomer of claim 1 would encompass bisphenol E cyanate ester and bisphenol A ester as recited in claims 2 and 3, respectively.
The bisphenol A cyanate ester is known to have a melting point of 82oC as taught in page 2 of an article by Goertzen et al, (Thermal and mechanical evaluation of cyanate ester composite with low-temperature processability, Composites Part A: Applied Science and Manufacturing, Volume 38, Issue 3, March 2007, Pages 779-784, Science Direct).
The instant para. [0016] of specification teaches a step of melting bisphenol A ester.
Thus, the partially polymerized bisphenol A cyanate ester would be solid at 23oC and the recited polycyanurate product having a viscosity of about 120 to about 200 centipoise at 23oC would be non-enabling.
The recited additive of claim 1 such as adipic acid (M.P. 152.1oC) of claim 13 and base (i.e., inorganic) of claim 14 would be solids at 23oC and thus the presence of such additive would not be expected to decrease viscosity of the partially polymerized bisphenol A cyanate ester.
The article further teaches that bisphenol E dicyanate cyanate ester (i.e., bisphenol E cyanate ester has a viscosity of 90-120 cP (i.e. centipoise) at room temperature at page 2.  Thus, the partially polymerized bisphenol E cyanate ester would be expected to yield a viscosity higher than 200 cP at 23oC
Further, English abstract of CN 111548488 A (Aug. 18, 2020) as a teaching reference teaches that prepolymers of cyanate esters such as bisphenol A cyanate ester having a viscosity of 1500-5000 mPa/s (cP) at 90oC which would be yield a higher value at 23oC, not the viscosity of about 120 to about 200 centipoise at 23oC.  
Although the instant Fig. 3 shows a graph of viscosity as a function of time during polymerization of cyanate ester, it would be directed to a general scheme since the specification does not teach further parameters for the Fig. 3 such as a type of cyanate ester, additive and catalyst and amounts thereof which would be expected to affect the viscosity of the polycyanurate product at 23oC.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear whether the pre-heated filler is blended with the recited polycyanurate product at 23oC or at 80-100oC used for a reaction mixture absent further limitations.
See Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 2175 and 2143.03.
The recited “less than about” of claim 2 would be indefinite and deletion of “about” is suggested.   See Amgen, Ins. V. Chugal Pharmaceutical Co., Ltd., 18 USPQ 2d 1016 (Fed. Cir. 1991): The recited “less than about 400 nm” is indefinite. It has to be either “about” or “less than”.  
Other claims depend from the indefinite claim 1 would be also indefinite.

                                   EXAMINER’S COMMENT
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2004524383 A (Aug. 12, 2004) teaches adding pre-heated filler at 49-71oC to preheated cyanate ester composition in paragraph [0028].
English abstract of CN 111286158 A (June 16, 2020) a method comprising the following steps.  1. Preheating a mixture of an epoxy resin, a cyanate ester resin and filler at 7-80oC.  2. Mixing an epoxy resin and catalyst.  3. Curing the mixture.
CA 2032921 A1 (July 20, 1991) teaches a thermosettable dicyanate AroCy B-30 ((b) having a viscosity of 0.15 poise (= 150 mPa·s) in table 1 of page 19 (formulation F).
The examiner does not see any motivation to combine any of prior art of the record in order to arrive at the claimed process comprising a step of obtaining a polycyanurate product having a viscosity of about 120 to about 200 centipoise at 23oC after a pre-polymerization and blending a preheated filler at 50-150oC over EP.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/Primary Examiner, Art Unit 1762